Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/817,145 filed on 03/12/2020.
Claims 1 – 19 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021, 11/13/2020 and 03/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or “photoelectric converter”, “charge accumulators”, “charge holder”, “timing generator” in claim 1, 3, 5, 7 - 9, 11 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0066, Solid-state imaging device 100 includes imager 101, AD converter 102, timing generator 103, and shutter driver 104. And see para: 0070; Solid-state imaging device 100 is, for example, a CMOS image sensor. See para: 0077; 0083).  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 12 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0187968 A1) in view of  Matsuo et al (US 2015/0341573 A1).

Regarding claim 1, Kobayashi discloses: “a solid-state imaging device, comprising: 
a pixel on a semiconductor substrate [see para: 0050; FIG. 3 illustrates the pixel 10 of a front surface irradiation type as an example of the structure of the pixel 10], 
wherein the pixel includes: 
a photoelectric converter that converts received light into a signal charge [see para: 0044; The photoelectric conversion unit 1 is arranged in a well region 14 of a P-type and includes a semiconductor region 11 of an N-type and a semiconductor region 12 of the P-type]; 
at least one read gate that reads the signal charge from the photoelectric converter [see para: 0047; A gate electrode 40 is arranged on an upper side of the well region 14 between the semiconductor region 12 and the semiconductor region 21 via a gate insulating film and constitutes the gate of the first transfer transistor M1. In a case where a voltage of the gate electrode 40 is positive, the first transfer transistor M1 is put into the on state, and the charges accumulated in the photoelectric conversion unit 1 are transferred to the holding unit 2]; 
a plurality of charge accumulators that each accumulate the signal charge read by the at least one read gate [see para: 0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended]; and 
a charge holder that receives, from one of the plurality of charge accumulators, transfer of the signal charge accumulated in the charge accumulator, holds the signal charge, and transfers, to one of the plurality of charge accumulators, the signal charge held [see para: 0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended], 
each of the plurality of charge accumulators includes a part of a transfer channel for transferring the signal charge and a part of a transfer electrode overlapping with the part of the transfer channel in a planar view of the semiconductor substrate [see para: 0056; Thereafter, the first transfer transistor M1 is turned on immediately before a time T5, and the first transfer transistor M1 is turned off at the time T5. As a result, the charges accumulated in the photoelectric conversion unit 1 are transferred to the holding unit 2, and the real signal accumulation period in the n-th frame (n, 1) is ended. At this time, the holding unit 2 holds the charges based on the real signal charges in the n-th frame accumulated in the real signal accumulation period and the pseudo signal charges in the n-th frame generated in the second pseudo signal accumulation period in each row. That is, the time T5 is a time corresponding to elapse of the one frame period at the time T1. Thereafter, similarly, the image pickup operation in the (n+1)-th frame, the (n+2)-th frame, . . . is repeatedly executed], and 
Kobayashi does not explicitly disclose: “the transfer channel per one pixel comprises a plurality of transfer channels”.
However, Matsuo teaches: “the transfer channel per one pixel comprises a plurality of transfer channels [see para: 0053; the solid-state image-capturing device is an interline-transfer CCD that performs progressive scanning. For example, the vertical transfer unit 11 performs four-phase drive, where there are four vertical transfer electrodes (gates) 14 per pixel. The horizontal transfer unit 12 performs two-phase drive. The vertical transfer electrodes 14 a, 14 b, and 14 c of the four-phase-drive vertical transfer unit 11 also function as electrodes that read signal charge from the photoelectric conversion units 10 a and 10 b. The vertical transfer unit 11, which includes two vertical transfer paths 15 that pass signal charge, reads out and transfers signal charge accumulated in the photoelectric conversion units 10 a and 10 b as separate packets represented by signal packets 16 a, 16 b, 16 c, and 16 d, for example].
Kobayashi and Matsuo are analogous art because they are from the same field of endeavor of a photoelectric converter generates a charge corresponding to the exposure amount during an exposure period. The generated-charge retention portion and the output charge retention portion retain the charge. The generated-charge transfer portion transfers the charge from the photoelectric converter to the generated-charge retention portion to perform the transfer after the elapse of the exposure period. The retained-charge transfer portion transfers the charge retained in the generated-charge retention portion to the output charge retention portion to perform the transfer.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kobayashi to add the teachings of Matsuo as above, in order to have plurality of transfer channels for each pixels [Matsuo see para: 0053].

Regarding claim 2, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Kobayashi does not explicitly disclose: “comprising: a plurality of pixels arranged in a matrix, the plurality of pixels each being the pixel, wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in opposite directions in a row direction in arrangement of the plurality of pixels, on a row-by-row basis”.
However, Matsuo teaches: “comprising: a plurality of pixels arranged in a matrix, the plurality of pixels each being the pixel, wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in opposite directions in a row direction in arrangement of the plurality of pixels, on a row-by-row basis [see para: 0051; The solid-state image-capturing device of FIG. 2 includes a plurality of photoelectric conversion units 10 arranged on a semiconductor substrate in a matrix. The photoelectric conversion units 10 are divided into a plurality of photoelectric conversion units 10 a that convert visible light into signal charge and a plurality of photoelectric conversion units 10 b that convert infrared light into signal charge. Each of the visible light photoelectric conversion units 10 a includes a filter that selectively transmits red (R), green (G), or blue (B) light. Each of the infrared light photoelectric conversion units 10 b includes a filter that selectively transmits infrared (IR) light].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kobayashi to add the teachings of Matsuo as above, in order to provide plurality of pixels arranged in a matrix wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in opposite directions in a row direction in arrangement of the plurality of pixels on a row-by-row basis [Matsuo see para: 0051].

Regarding claim 3, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “comprising: a timing generator [see para: 0102; The timing generation unit 1008 outputs various timing signals to the image pickup apparatus 1004 and the signal processing unit 1007] that performs interchange of a location in which a first signal charge is accumulated and a location in which a second signal charge is accumulated in a case where the at least one read gate reads the first signal charge and the second signal charge [see para: 0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended].

Regarding claim 4, Kobayashi and Matsuo disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the at least one read gate comprises a plurality of read gates that include a first read gate and a second read gate, and the first read gate and the second read gate respectively read the first signal charge and the second signal charge, with a first phase difference [see para: 0105; the transfer intervals of the charges from the photoelectric conversion unit 1 to the holding unit 2 are substantially equal to one another, but the respective transfer intervals may also be varied. Furthermore, it is also possible to dynamically control the intervals of the charge transfer in accordance with a luminance of the object in a manner that the transfer intervals may be further shortened in a case where the object is bright, for example].

Regarding claim 5, Kobayashi and Matsuo disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the plurality of charge accumulators include a first charge accumulator and a second charge accumulator [see para: 0006; to correct a pseudo signal that may be generated in a first charge accumulation unit, a configuration is adopted in which a signal equivalent to the pseudo signal can be obtained from a second charge accumulation unit. During a period in which the first charge accumulation unit holds the charges, the signal equivalent to the pseudo signal is read out by driving the second charge accumulation unit. Japanese Patent Laid-Open No. 2011-188410 describes that it is possible to correct the signal held in the first charge accumulation unit by using the thus obtained signal indicating the pseudo signal component], and the timing generator performs the interchange, after the first read gate reads the first signal charge to the first charge accumulator and the second read gate reads the second signal charge to the second charge accumulator with the first phase difference [see para: 0105].

Regarding claim 6, Kobayashi and Matsuo disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the first read gate reads the signal charge to the second charge accumulator and the second read gate reads the signal charge to the first charge accumulator, with a second phase difference that differs by 180 degrees in phase from the first phase difference [see para: 0075; From Expression (1), when the signal Vf1 read out during the second reading period is subtracted from the signal (Vr+Vf2) read out during the first reading period, it is possible to perform the correction of the pseudo signal. As a result, the first pseudo signal charges and the second pseudo signal charges are cancelled out, and the signal Vr based on the real signal charges is obtained. The signal Vf1 used for the subtraction may use not only Vf1 in the same frame but also Vf1 in a different frame as long as the continuity of time is secured. For example, Vf1 obtained in the first pseudo signal accumulation period (n−1) in FIG. 5 may be used for the subtraction of Vr+Vf2 obtained in the (n−1)-th frame or may be used for the subtraction of Vr+Vf2 obtained in the n-th frame].

Regarding claim 7, Kobayashi and Matsuo disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the timing generator performs the interchange in a signal read period [see para: 0101].

Regarding claim 8, Kobayashi and Matsuo disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the timing generator performs the interchange a plurality of times, to cause a total number of times the first signal charge is transferred to the charge holder and a total number of times the second signal charge is transferred to the charge holder to be equal [see para: 0093; As compared with the operation of FIG. 4 and FIG. 5 according to the first exemplary embodiment, in an operation of FIG. 11 and FIG. 12 according to the present exemplary embodiment, the second accumulation period of the photoelectric conversion unit 1 is provided in the period between the time T4 and the time T5. The second pseudo signal charges are accumulated in the holding unit 2 during the period between the time T4 and the time T5. As illustrated in FIG. 12, the control signal TX1 in each row turns from the low level to the high level in this period, and at a time T6 thereafter, the control signal TX1 turns to the low level. As a result, the first transfer transistor M1 is turned from off to on and turned from on to off again. That is, the transfer of the real signal charges from the photoelectric conversion unit 1 to the holding unit 2 is performed twice in total at a time around the time T6 and a time around the time T5 in the one frame period. In this manner, while the transfer is performed twice also including the transfer at the time around the time T5, the real signal charges can be read out without causing overflow up to an amount twice as high as the saturated charge amount of the photoelectric conversion unit 1, and it is possible to expand the dynamic range. It should be noted that the transfer of the real signal charges from the photoelectric conversion unit 1 to the holding unit 2 can be performed three times or more. That is, as long as the transfer is performed plural times, the number of transfer times can be arbitrarily set. However, as the number of transfer times is increased, the time for the one frame is lengthened. Thus, an appropriate number of transfer times is set by taking into account a trade-off against the frame rate].

Regarding claim 9, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the charge holder includes a charge holding channel and a charge holding gate, and a negative voltage is applied to the charge holding gate to cause pinning of an interface between the charge holding channel and the charge holding gate in at least a part of a period except a period in which the charge holder holds the signal charge [see para: 0093].

Regarding claim 10, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein at least a part of the charge holder is covered with a light shielding film [see para: 0049; A light shielding part 203 is formed of a metal where visible light hardly passes through such as, for example, tungsten or aluminum and shields the semiconductor region including the holding unit 2 from light. The light shielding part 203 includes an opening part 204 on the photoelectric conversion unit 1. A color filter 10 a that passes a particular wavelength band of the visible light and a micro lens 10 b that condenses the incident light are arranged on the opening part 204].

Regarding claim 11, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the pixel further includes: a charge holder reset drain that discharges at least a part of the signal charge from the charge holder [see para: 0061; At a time before the time T1, the control signal TX1 in each row turns to the high level, and the first transfer transistor M1 included in each of the plurality of pixels 10 is turned on at the same time. With this operation, the charges accumulated in the (n−1)-th frame are transferred as the real signal charges from the photoelectric conversion unit 1 to the holding unit 2]; and 
a charge holder reset gate that controls the discharge to the charge holder reset drain [see para: 0062; At the time T1, the control signal TX1 in each row turns to the low level, and the first transfer transistor M1 in each of the pixels is turned off. Furthermore, the control signal OFG in each row turns to the high level, and each of the overflow transistors M6 is turned on. With this operation, the charges accumulated in the photoelectric conversion unit 1 are discharged. Thereafter, in the period until the time T0, the overflow transistor M6 is maintained in the on state, and the charges generated in the photoelectric conversion unit 1 are kept to be discharged. At the time T0, the control signal OFG in each row turns to the low level, and the overflow transistor M6 is turned off. From this time, the exposure period in the one frame is started. The photoelectric conversion unit 1 in each of the pixels 10 starts the accumulation of the charges. The real signal accumulation period (n) is started from the time T0].

Regarding claim 12, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein the pixel further includes: an overflow drain that discharges at least a part of the signal charge from the photoelectric converter; and an exposure control gate that controls the discharge to the overflow drain [see para: 0062 - 0063].

Regarding claim 14, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “comprising: a channel stop region that separates the plurality of transfer channels, wherein a length of the transfer electrode on the channel stop region is shorter than a length of the transfer electrode on the transfer channel [see para: 0047; A gate electrode 40 is arranged on an upper side of the well region 14 between the semiconductor region 12 and the semiconductor region 21 via a gate insulating film and constitutes the gate of the first transfer transistor M1. In a case where a voltage of the gate electrode 40 is positive, the first transfer transistor M1 is put into the on state, and the charges accumulated in the photoelectric conversion unit 1 are transferred to the holding unit 2. On the other hand, in a case where the voltage of the gate electrode 40 is negative, the first transfer transistor M1 is turned off. A gate electrode 50 is arranged on the upper side of the well region 14 between the semiconductor region 21 and the floating diffusion region 3 via the gate insulating film and constitutes the gate of the second transfer transistor M2. When a negative voltage is applied to the gate electrode 40, holes can be induced on a surface of the semiconductor region 21 of the N-type. As a result, it is possible to suppress the noise generated on the interface].

Regarding claim 15, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Kobayashi does not explicitly disclose: “wherein a pulse width of a drive pulse for driving the at least one read gate is greater than a pulse width Tp of irradiation light”.
However, Matsuo teaches: “wherein a pulse width of a drive pulse for driving the at least one read gate is greater than a pulse width Tp of irradiation light [see para: 0064; FIG. 8 is a timing chart showing detailed operation of the solid-state image-capturing device of FIG. 2 during the range signal accumulation period Ta. During the range signal accumulation period Ta, background light is always emitted, so that halves of the background light component are mixed into the range signal 20 and the range signal 21, respectively. As a result, the background light component contained in each range signal is equivalent to the background light signal 22 obtained by illumination with background light during a period of time corresponding to Ta/2. Therefore, by subtracting the background light signal 22 from each of the range signal 20 and the range signal 21, the background light component contained in each range signal can be removed].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kobayashi to add the teachings of Matsuo as above, in order to provide a pulse width of a drive pulse for driving the at least one read gate is greater than a pulse width Tp of irradiation light [Matsuo see par: 0064].
	
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 17, Kobayashi and Matsuo disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein each of the plurality of first pixels shares the floating diffusion layer [see para: 0035; a floating diffusion region 3] with at least one of second pixels arranged with the first pixel in a column direction [see para: 0036; The photoelectric conversion unit 1 performs photoelectric conversion of incident light and also accumulates the real signal charges generated by the photoelectric conversion. When the first transfer transistor M1 (first transfer switch) is turned on, the first transfer transistor M1 transfers the real signal charges of the photoelectric conversion unit 1 to the holding unit 2. The holding unit 2 holds the real signal charges transferred from the photoelectric conversion unit 1. When the second transfer transistor M2 (second transfer switch) is turned on, the second transfer transistor M2 transfers the charges of the holding unit 2 to the floating diffusion region 3 of the amplification transistor M3].

Regarding claim 18, Kobayashi and Matsuo disclose all the limitation of claim 16 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kobayashi disclose: “wherein each of the plurality of second pixels shares the charge holder with at least one of first pixels arranged with the second pixel in a column direction [see para: 0036; The photoelectric conversion unit 1 performs photoelectric conversion of incident light and also accumulates the real signal charges generated by the photoelectric conversion. When the first transfer transistor M1 (first transfer switch) is turned on, the first transfer transistor M1 transfers the real signal charges of the photoelectric conversion unit 1 to the holding unit 2. The holding unit 2 holds the real signal charges transferred from the photoelectric conversion unit 1. When the second transfer transistor M2 (second transfer switch) is turned on, the second transfer transistor M2 transfers the charges of the holding unit 2 to the floating diffusion region 3 of the amplification transistor M3. A drain of the amplification transistor M3 is connected to a power source voltage line 4, and a source of the amplification transistor M3 is connected to the column signal line 5 via the selection transistor M4. A constant current source 16 is connected to the column signal line 5. An output signal Vout is output to the column amplification circuit 102 via the column signal line 5 in each column].

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0187968 A1) in view of  Matsuo et al (US 2015/0341573 A1) and further in view of Shimizu et al (WO 2017022220 A1).

Regarding claim 13, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Kobayashi and Matsuo does not explicitly disclose: “wherein the transfer electrode has a rectangular shape”.
However, Shimizu teaches: “wherein the transfer electrode has a rectangular shape [see page: 10; lines: 4 – 6; The light receiving region of the photoelectric conversion unit has a rectangular shape when the semiconductor substrate is viewed in plan. The two gate electrodes of one of the four readout units included in each unit pixel are arranged in line symmetry, and the other two gate electrodes of the four readout units are arranged in line symmetry].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kobayashi to add the teachings of Matsuo as above, to further incorporate the teachings of Suzuki to have rectangular shape transfer electrode [Shimizu page: 10; lines: 4 – 6].

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0187968 A1) in view of  Matsuo et al (US 2015/0341573 A1) and further in view of Sakakibara et al (US 2019/0280025 A1).

Regarding claim 19, Kobayashi and Matsuo disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Kobayashi and Matsuo does not explicitly disclose: “comprising: a light source that emits infrared light in a pulse form at a plurality of timings; and a processor that generates a distance image based on an output signal of the solid-state imaging device”.
However, Sakakibara teaches: “comprising: a light source that emits infrared light in a pulse form at a plurality of timings [see para: 0276; The capsule endoscope 10100 includes a capsule-shaped housing 10101, and the housing 10101 houses a light source unit 10111]; and 
a processor that generates a distance image based on an output signal of the solid-state imaging device [see para: 0327; The image capturing unit 12031 is a light sensor configured to receive light and output an electric signal in accordance with the received amount of the light.  The image capturing unit 12031 may output the electric signal as an image or as distance measurement information.  Furthermore, the light received by the image capturing unit 12031 may be visible light or invisible light such as infrared. And see para: 0259; a digital signal processor (DSP) circuit 803 as a camera signal processor].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kobayashi to add the teachings of Matsuo as above, to further incorporate the teachings of Sakakibara to have light source that emits infrared light in a pulse form at a plurality of timings and a processor that generates a distance image based on an output signal of the solid-state imaging device [Sakakibara see para: 0276; 0327].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mase et al (US 10,228,463 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486